







EXHIBIT 10.8

[ufglogo2014a01.jpg]STOCK AWARD AGREEMENT
UNDER THE UNITED FIRE GROUP, INC.
STOCK PLAN


Award Number         
 
1.Award of Stock Awards.  United Fire Group, Inc. (hereinafter the “Company”),
in the exercise of its sole discretion pursuant to the United Fire Group, Inc.
2008 Stock Plan (the “Plan”), does on                                   (the
“Award Date”) hereby award to                      (the “Awardee”)         
Stock Awards (“SAs”) upon the terms and subject to the conditions hereinafter
contained. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan. SAs represent the Company’s unfunded and unsecured
promise to issue Shares at a future date, subject to the terms of this Award
Agreement and the Plan. The Awardee has no rights under the SAs other than the
rights of a general unsecured creditor of the Company.
 
2.Vesting Schedule and Conversion of SAs.


a.Subject to the terms of this Award Agreement and the Plan and provided that
the Awardee remains in Continuous Status as an Employee throughout the five year
period beginning with the Award Date, the SAs shall vest and be converted into
an equivalent number of Shares that will be distributed to the Awardee (provided
that fractional SAs shall be converted into Shares as set out in Section 8(c) of
this Award Agreement) 100% on the date that is five (5) years from the Award
Date.
 
b.THE AWARDEE’S RIGHTS IN THE SAS SHALL BE AFFECTED, WITH REGARD TO BOTH VESTING
SCHEDULE AND TERMINATION, BY LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF HOURS
WORKED, PARTIAL DISABILITY, AND OTHER CHANGES IN AWARDEE’S EMPLOYMENT STATUS AS
PROVIDED IN THE COMPANY’S CURRENT POLICIES IN SUCH MATTERS. THESE POLICIES MAY
CHANGE FROM TIME TO TIME WITHOUT NOTICE IN THE COMPANY’S SOLE DISCRETION, AND
AWARDEE’S RIGHTS WILL BE GOVERNED BY THE POLICIES IN EFFECT AT THE TIME OF ANY
EMPLOYMENT STATUS CHANGE. CONTACT HUMAN RESOURCES FOR A COPY OF THE MOST CURRENT
POLICY STATEMENT AT ANY POINT IN TIME.
 
3.Termination. Unless terminated earlier under Section 4, 5, or 6 below, the
Awardee’s rights under this Award Agreement with respect to the SAs issued under
this Award Agreement shall terminate at the time such SAs are converted into
Shares.
 
4.Termination of the Awardee’s Status as an Employee. Except as otherwise
specified in Section 5 and 6 below, upon termination of the Awardee’s Continuous
Status as an Employee (as such term is defined in Section 2(h) of the Plan), the
Awardee’s rights under this Award Agreement in any unvested SAs shall terminate.
For the avoidance of doubt, the Awardee’s Continuous Status as an Employee
terminates at the time the Awardee’s actual employer ceases to be the Company or
a Subsidiary of the Company, as that term is defined in Section 2(v) of the
Plan, and as further described in Section 10(g) of this Award Agreement.
 
5.Disability of the Awardee. Notwithstanding the provisions of Section 4 above,
upon termination of the Awardee’s Continuous Status as an Employee as a result
of total and permanent disability (as such term is defined in Section 12(c) of
the Plan), the vesting date for the SAs, set out in Section 2(a), above, shall
accelerate by twelve (12) months as of such date of termination. If the
Awardee’s disability originally required the Awardee to take a short-term
disability leave that was later converted into long-term disability, then for
the purposes of the preceding sentence, the date on which the Awardee ceased
performing services shall be deemed to be the date of commencement of the
short-term disability leave. The Awardee’s rights in any unvested SAs that
remain unvested after the application of this Section 5 shall terminate at the
time the Awardee ceases to be in Continuous Status as an Employee.

{01643690.DOCX}

--------------------------------------------------------------------------------




 
6.Death of Awardee. Notwithstanding the provisions of Section 4 above, upon the
death of the Awardee:


a.    If the Awardee is, at the time of death, in Continuous Status as an
Employee, the vesting date for the SAs, set out in Section 2(a) above, shall
accelerate by twelve (12) months as of the date of death; and
 
b.    The Awardee’s rights in any unvested SAs that remain after the application
of Section 6(a) shall terminate at the time of the Awardee’s death.
 
7.Value of Unvested SAs. In consideration of the award of these SAs, the Awardee
agrees that upon and following termination of the Awardee’s Continuous Status as
an Employee for any reason (whether or not in breach of applicable laws) and
regardless of whether the Awardee is terminated with or without cause, notice,
or pre-termination procedure or whether the Awardee asserts or prevails on a
claim that the Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested SAs under this Award Agreement
shall be deemed to have a value of zero dollars ($0.00).
 
8.Conversion of SAs to Shares; Responsibility for Taxes.


a.    Provided the Awardee has satisfied the requirements of Section 8(b) below,
on the vesting of any SAs, such vested SAs shall be converted into an equivalent
number of Shares that will be distributed to the Awardee or, in the event of the
Awardee’s death, to the Awardee’s legal representative, as soon as practicable.
The distribution to the Awardee, or in the case of the Awardee’s death, to the
Awardee’s legal representative, of Shares in respect of the vested SAs shall be
evidenced by a stock certificate, appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company, or other appropriate
means as determined by the Company. If ownership or issuance of Shares is not
feasible due to applicable exchange controls, securities regulations, tax laws,
or other provisions of applicable law, as determined by the Company in its sole
discretion, the Awardee, or in the event of the Awardee’s death, the Awardee’s
legal representative, shall receive cash proceeds in an amount equal to the
value of the Shares otherwise distributable to the Awardee, net of the
satisfaction of the requirements of Section 8(b) below.
 
b.    Regardless of any action the Company or the Awardee’s actual employer
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax or other tax-related withholding (“Tax
Related Items”), the Awardee acknowledges that the ultimate liability for all
Tax Related Items legally due by the Awardee is and remains the Awardee’s
responsibility and that the Company and/or the Awardee’s actual employer (i)
make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the SAs, including the grant of
the SAs, the vesting of SAs, the conversion of the SAs into Shares or the
receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends, and (ii) do not commit to
structure the terms of the grant or any aspect of the SAs to reduce or eliminate
the Awardee’s liability for Tax Related Items.
 
Prior to the issuance of Shares upon vesting of SAs or the receipt of an
equivalent cash payment as provided in Section 8(a) above, Awardee shall pay, or
make adequate arrangements satisfactory to the Company or to the Awardee’s
actual employer (in their sole discretion) to satisfy all withholding
obligations of the Company and/or the Awardee’s actual employer. In this regard,
Awardee authorizes the Company or the Awardee’s actual employer to withhold all
applicable Tax Related Items legally payable by Awardee from Awardee’s wages or
other cash compensation payable to Awardee by the Company or the Awardee’s
actual employer. Alternatively, or in addition, if permissible under applicable
law, the Company or the Awardee’s actual employer may, in their sole discretion,
(i) sell or arrange for the sale of Shares to be issued on the vesting of SAs to
satisfy the withholding obligation, and/or (ii) withhold in Shares, provided
that the Company and the Awardee’s actual employer shall withhold only the
amount of shares necessary to satisfy the minimum withholding amount. The
Awardee shall pay to the Company or to the Awardee’s actual employer any amount
of Tax Related Items that the Company or the Awardee’s actual employer may be
required to withhold as a result of Awardee’s receipt of SAs, the vesting of
SAs, or the conversion

2
{01643690.DOCX}

--------------------------------------------------------------------------------




of vested SAs to Shares that cannot be satisfied by the means previously
described. Except where applicable legal or regulatory provisions prohibit, the
standard process for the payment of the Awardee’s Tax Related Items shall be for
the Company or the Awardee’s actual employer to withhold in Shares only to the
amount of shares necessary to satisfy the minimum withholding amount. The
Company may refuse to deliver Shares to Awardee if Awardee fails to comply with
Awardee’s obligation in connection with the Tax Related Items as described
herein.
 
c.    In lieu of issuing fractional Shares, on the vesting of a fraction of a
SA, the Company shall round the shares to the nearest whole share and any such
share which represents a fraction of a SA will be included in a subsequent vest
date.
 
d.    Until the distribution to Awardee of the Shares in respect to the vested
SAs is evidenced by a stock certificate, appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company, or other
appropriate means, the Awardee shall have no right to vote or receive dividends
or any other rights as a shareholder with respect to such Shares,
notwithstanding the vesting of SAs. The Company shall cause such distribution to
Awardee to occur promptly upon the vesting of SAs. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Awardee is recorded as the owner of the Shares, except as provided in Section 14
of the Plan.


e.    By accepting the Award of SAs evidenced by this Award Agreement, the
Awardee agrees not to sell any of the Shares received on account of vested SAs
at a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee of the Company or a
Subsidiary of the Company.
 
9.Non-Transferability of SAs. The Awardee’s right in the SAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution, prior to the distribution of the Shares
in respect of such SAs. SAs shall not be subject to execution, attachment, or
other process.
 
10.Acknowledgment of Nature of Plan and SAs. In accepting the Award, the Awardee
acknowledges that:


a.    The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;
 
b.    The Award of SAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of SAs or benefits in lieu
of SAs even if SAs have been awarded repeatedly in the past;


c.    All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


d.    The Awardee’s participation in the Plan is voluntary;


e.    The future value of the underlying Shares is unknown and cannot be
predicted with certainty;


f.    If Awardee receives Shares, the value of such Shares acquired on vesting
of SAs may increase or decrease in value;


g.    Notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 4, above, upon involuntary termination of the Awardee’s
employment (whether or not in breach of applicable laws), (1) the Awardee’s
right to receive SAs and vest under the Plan, if any, will terminate effective
as of

3
{01643690.DOCX}

--------------------------------------------------------------------------------




the date that the Awardee is no longer actively employed and will not be
extended by any notice period mandated under applicable law, (2) the Awardee’s
right to receive Shares pursuant to the SAs after termination of employment, if
any, will be measured by the date of termination of Awardee’s active employment
and will not be extended by any notice period mandated under applicable law, and
(3) the Committee shall have the exclusive discretion to determine when the
Awardee is no longer actively employed for purposes of the award of SAs; and


h.    The Awardee acknowledges and agrees that, regardless of whether the
Awardee is terminated with or without cause, notice, or pre-termination
procedure or whether the Awardee asserts or prevails on a claim that Awardee’s
employment was terminable only for cause or only with notice or pre-termination
procedure, the Awardee has no right to, and will not bring any legal claim or
action for, (1) any damages for any portion of the SAs that have been vested and
converted into Shares, or (2) termination of any unvested SAs under this Award
Agreement.
 
11.No Employment Right. The Awardee acknowledges that neither the fact of this
Award of SAs nor any provision of this Award Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon the Awardee any right
with respect to employment or continuation of current employment with the
Company or with the Awardee’s actual employer, or to employment that is not
terminable at will. The Awardee further acknowledges and agrees that neither the
Plan nor this Award of SAs makes the Awardee’s employment with the Company or
the Awardee’s actual employer for any minimum or fixed period, and that such
employment is subject to the mutual consent of the Awardee and the Company or
the Awardee’s actual employer, and may be terminated by either the Awardee or
the Company or the Awardee’s actual employer at any time, for any reason or no
reason, with or without cause or notice or any kind of pre- or post-termination
warning, discipline, or procedure.
 
12.Administration. The authority to manage and control the operation and
administration of this Award Agreement shall be vested in the Board and the
Committee (as such terms are defined in Sections 2(d) and 2(f) of the Plan), and
the Board and the Committee shall have all powers and discretion with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
the Award Agreement by the Board or the Committee and any decision made by the
Board or the Committee with respect to the Award Agreement shall be final and
binding on all parties.
 
13.Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, and this Award Agreement is subject to all interpretations, amendments,
rules, and regulations promulgated by the Board or the Committee from time to
time pursuant to the Plan.
 
14.Notices. Any written notices provided for in this Award Agreement that are
sent by mail shall be deemed received three business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to the
Awardee, at the Awardee’s address indicated by the Company’s records and, if to
the Company, at the Company’s principal executive office.
 
15.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to SAs awarded under the Plan or future SAs that
may be awarded under the Plan by electronic means or request the Awardee’s
consent to participate in the Plan by electronic means. The Awardee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
16.Acknowledgment. By the Awardee’s acceptance as evidenced below, the Awardee
acknowledges that the Awardee has received and has read, understood, and
accepted all the terms, conditions, and restrictions of this Award Agreement,
the Plan, and the current policies referenced in Section 2(b) of this Award
Agreement. The Awardee understands and agrees that this Award Agreement is
subject to all the terms, conditions, and restrictions stated in this Award
Agreement and in the other documents referenced in the preceding sentence, as
the latter may be amended from time to time in the Company’s sole discretion.
The Awardee further acknowledges that the Awardee

4
{01643690.DOCX}

--------------------------------------------------------------------------------




must accept this Award Agreement in the manner prescribed by the Company no
later than the earlier of the first anniversary of Award Date or the first
vesting date specified in Section 2 of this Award Agreement.
 
17.Board Approval. These SAs have been awarded pursuant to the Plan and
accordingly this Award of SAs is subject to approval by an authorized committee
of the Board of Directors. If this Award of SAs has not already been approved,
the Company agrees to submit this Award for approval as soon as practical. If
such approval is not obtained, this award is null and void.
 
18.Governing Law. This Award Agreement shall be governed by the laws of the
State of Iowa, without regard to Iowa laws that might cause other law to govern
under applicable principles of conflicts of law.
 
19.Severability. If one or more of the provisions of this Award Agreement shall
be held invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby, and the invalid, illegal, or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions that could be deemed null and void shall first be construed,
interpreted, or revised retroactively to permit this Award Agreement to be
construed so as to foster the intent of this Award Agreement and the Plan.
 
20.Complete Award Agreement and Amendment. This Award Agreement and the Plan
constitute the entire agreement between the Awardee and the Company regarding
these SAs. Any prior agreements, commitments or negotiations concerning these
SAs are superseded. This Award Agreement may be amended only by written
agreement of the Awardee and the Company, without consent of any other person.
The Awardee agrees not to rely on any oral information regarding this Award of
SAs or any written materials not identified in this Section 20.
 
Executed at Cedar Rapids, Iowa the day and year first above written.
 
 
United Fire Group, Inc.
 




                     
 
            ,          





 
AWARDEE’S ACCEPTANCE:


I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms,
conditions, and restrictions contained in this Award Agreement and the other
documents referenced in it.


 
 
Awardee


Date:                


                     
 
Print Name:                   










5
{01643690.DOCX}